Citation Nr: 0023440	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a dislocated right shoulder, post-operative, 
with rotator cuff tear and degenerative changes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The RO denied entitlement to 
a rating in excess of 20 percent for then service-
connected recurrent dislocation of the right shoulder.  
During the course of the appeal, the RO granted 
entitlement to service connection for a right rotator 
cuff tear and for degenerative changes of the right 
shoulder as part and parcel of the service-connected 
right shoulder disability.  However, a single 20 percent 
rating was confirmed and continued for that disability. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The residuals of a right shoulder dislocation, post-
operative, with rotator cuff tear and degenerative 
changes are manifested primarily by pain on palpation and 
on motion, productive of limitation of motion of 
inability to abduct the arm to shoulder level or to 
rotate it, internally or externally, to more than 5 
degrees.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the residuals of 
a dislocated right shoulder, post-operative, with rotator 
cuff tear and degenerative changes have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40 - 4.42, 4.56, 4.69, 4.71, 
4.71a, Diagnostic Codes 5200 - 5203, 4.73, Diagnostic 
Code 5304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks a rating in excess of 20 percent for 
his service-connected right shoulder disability.  As a 
preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement 
to an increased evaluation for a service-connected 
disability generally is a well-grounded claim). 

In December 1951, the veteran sustained a right shoulder 
dislocation and cuff tear.  In July 1959, following 
recurrent dislocation on 5 occasions, the veteran 
underwent arthrostomy of the right shoulder with 
capsulorrhaphy.  

More recent evidence consists of VA outpatient treatment 
records, dated from August 1997 to December 1998; private 
medical records, dated from October 1997 to January 1998; 
and the report of a VA orthopedic examination, performed 
in March 1998.  Such evidence shows that in August 1997, 
the veteran reinjured his right shoulder when he fell and 
that he also injured the shoulder the following month, 
when he lifted a 50 pound bag of fertilizer.  An 
arthrogram, performed in October 1997, confirmed the 
presence of a torn right supraspinatus tendon and that 
the right shoulder joint capsule was fairly well 
distended.  X-rays of the right shoulder also confirmed 
the presence of degenerative changes.  Surgery was 
considered; however, the veteran was not interested.  
Moreover, he was deemed to be a very poor candidate due 
to a number of complicating medical problems, including 
severe coronary disease, chronic urinary tract 
infections, and diabetes.  

The veteran's right shoulder disability is now manifested 
primarily by right shoulder pain on palpation and pain on 
motion, particularly at the upper limits of motion.  He 
reports that at night, the pain is so significant that it 
interrupts his sleep and that he has to sleep sitting up.  
He also reports weakness to the point that he has 
difficulty lifting a gallon of milk.  The most recent 
range of motion studies of the right shoulder (VA 
examination report, dated in March 1998) revealed that 
internal and external rotation were only performed to 5 
degrees each, compared to internal rotation of 45 degrees 
and external rotation of 75 degrees, respectively on the 
left.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the 
criteria set forth in the diagnostic codes of the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity (in civilian 
occupations) resulting from service-connected disability.  
38 C.F.R. § 4.1.  Where there is a question as to which 
of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which 
would warrant an exposition of remote clinical histories 
and findings pertaining to the disability at issue, 
except as outlined above.  Where, as here entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, the present level 
of disability is of primary concern.  Although the 
recorded history of a disability is for consideration in 
order to make a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

When rating the veteran's upper extremities, it is 
important to note whether the veteran is right-handed or 
left-handed; that is, it is necessary to determine which 
is his major upper extremity.  Such a distinction is 
relevant to the assignment of the proper rating.  
38 C.F.R. § 4.69.  In this case, the record shows that 
the veteran is right-handed.

The veteran's service-connected right shoulder disability 
may be rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 and 38 C.F.R. § 4.73, Diagnostic 
Code 5304.  Diagnostic Code 5203 pertains to impairment 
of the clavicle or scapula; however, under that code 20 
percent is the highest schedular evaluation permitted for 
such impairment.  

Diagnostic Code 5304 pertains to muscle injuries to 
intrinsic muscles of the shoulder girdle (Muscle Group 
IV).  That muscle group is responsible for stabilization 
of the shoulder against injury in strong movements, 
holding the head of the humerus in the socket, abduction, 
outward rotation, and inward rotation of the arm.  A 20 
percent rating is assigned for moderately severe muscle 
injury of the major shoulder, while a 30 percent rating 
is warranted for severe muscle injury of the major 
shoulder.

In evaluating muscle injuries from gunshot wounds or 
other trauma consideration is given to the history and 
complaints associated with the particular injury, as well 
as the current objective findings.  38 C.F.R. § 4.56.  
Such factors, however, are only guidelines which are to 
be considered with all evidence in the individual case. 
Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.569(c).  The provisions of 38 C.F.R. § 4.56 also 
provide guidance in classifying muscle injuries as 
moderately severe or severe.  In this regard, moderately 
severe muscle injury is recognized where there are 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side would demonstrate positive 
evidence of impairment.  Severe muscle injury is 
recognized where palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in the injured 
area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function.  If present, the following are also signs of 
severe muscle disability:  Adhesion of a scar to one of 
the long bones or scapula, with epithelial sealing over 
the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy, 
particularly of the trapezius and serratus in injuries of 
the shoulder girdle; and adaptive contraction of an 
opposing group of muscles. 

Although the veteran complains of weakness to the point 
that lifting a gallon of milk is heavy, the contours of 
both shoulder girdles are the same without evidence of 
swelling, deformity, loss of deep fascia, atrophy, soft 
or flabby muscles, incoordination, adhesion of the 
surgical scars, or diminished excitability of the 
muscles.  Moreover, there is no evidence that the right 
shoulder muscles swell or harden on contraction or that 
there is adaptive contraction of opposing groups of 
muscles.  In view of the foregoing, the preponderance of 
the evidence is against a finding that the veteran's 
right shoulder disability is productive of any more than 
moderately severe muscle impairment.  As such, there is 
no schedular basis for a higher rating under Diagnostic 
Code 5304.

Also potentially applicable in rating the veteran's 
service-connected right shoulder disability is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  That code pertains to the 
rating of traumatic arthritis.  Arthritis, established by 
X-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.

Limitation of motion of the shoulder is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5201.  A 20 percent 
rating is warranted when motion of the major arm is 
limited to shoulder level.  A 30 percent rating is 
warranted when arm motion is limited to midway between 
the side and shoulder level.  A 40 percent rating is 
warranted when motion is limited to 25 degrees from the 
side.  

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of 
functional loss as it relates to the adequacy of assigned 
disability ratings.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the Court held that 38 C.F.R. § 4.40 
required consideration of factors such as lack of normal 
endurance, functional loss due to pain, and pain on use; 
specifically limitation of motion due to pain on use 
including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

In assessing the veteran's limitation of right shoulder 
motion, the Board notes that he is able to elevate his 
right arm to above shoulder level.  However, he is unable 
to abduct the arm to more than 70 degrees (i.e. below 
shoulder level), and internal and external rotation are 
significantly reduced, both when compared to his left 
side and when compared to the expected range of rotation.  
38 C.F.R. § 4.71.  Moreover, there is objective evidence 
of pain to palpation and of pain on motion.  In fact, the 
pain on motion is so significant, that the veteran jumps 
at the end points of motion.  Finally, it should be noted 
that additional surgery has been considered to repair the 
veteran's right shoulder disability.  Although there is 
no objective evidence of weakness or incoordination, the 
foregoing manifestations suggest that the veteran's level 
of right shoulder impairment more nearly reflects 
limitation of motion disability comparable to the 
criteria for a 30 percent rating.  38 C.F.R. § 4.7 and 
DeLuca. 

In arriving at this decision, the Board has considered 
the potential applicability of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200 and 5202.  However, in order to 
warrant a higher schedular evaluation under those codes, 
the veteran would have to demonstrate ankylosis of the 
scapulohumeral articulation (Diagnostic Code 5200) or 
fibrous union or nonunion of the humerus or loss of the 
head of the humerus (Diagnostic Code 5202), none of which 
are present in this case.

The Board has also considered the possibility of 
referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of 
an extraschedular rating for the veteran's service-
connected right shoulder disability; however, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (1999).  Although the veteran states that 
he had to stop work due to his service-connected right 
shoulder disability, there is no documentation of work 
missed by the veteran or of termination from employment 
due to that disability.  Indeed, in March 1998, VA 
specifically requested information regarding the impact 
of that disability on his employment; however, he did not 
respond to that request.  Moreover, there is no evidence 
that the veteran has required frequent hospitalization 
for his service-connected right shoulder disability.  In 
essence, the record shows that the manifestations of that 
disability are those contemplated by the schedular 30 
percent evaluation assigned herein.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined 
the average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military 
service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence 
to the contrary, the Board finds no reason for referral 
of this case to the Director of VA Compensation and 
Pension Services for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a 30 percent rating for the residuals of a 
dislocated right shoulder, post-operative, with rotator 
cuff tear and degenerative changes, is granted, subject 
to the laws and regulations governing the award of 
monetary benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

